[exhibit101-fhcfreinsuran001.jpg]
FHCF Supplement Layer Reinsurance Contract Effective: June 1, 2020 FedNat
Insurance Company Sunrise, Florida _______________________ Certain identified
information has been omitted from this exhibit because it is not material and
would be competitively harmful if publicly disclosed. Redactions are indicated
by [***]. 20\F7V1085



--------------------------------------------------------------------------------



 
[exhibit101-fhcfreinsuran002.jpg]
Table of Contents Article Page 1 Classes of Business Reinsured 1 2 Commencement
and Termination 1 3 Territory 2 4 Exclusions 3 5 Retention and Limit 4 6 Other
Reinsurance 5 7 Definitions 5 8 Loss Occurrence 6 9 Loss Notices and Settlements
6 10 Cash Call 7 11 Salvage and Subrogation 7 12 Reinsurance Premium 7 13
Sanctions 8 14 Late Payments 8 15 Offset 9 16 Access to Records 9 17 Liability
of the Reinsurer 10 18 Net Retained Lines (BRMA 32E) 10 19 Errors and Omissions
(BRMA 14F) 10 20 Currency (BRMA 12A) 10 21 Taxes (BRMA 50B) 11 22 Federal Excise
Tax (BRMA 17D) 11 23 Reserves 11 24 Insolvency 12 25 Arbitration 13 26 Service
of Suit (BRMA 49C) 14 27 Severability (BRMA 72E) 14 28 Governing Law (BRMA 71B)
14 29 Confidentiality 15 30 Non-Waiver 16 31 Notices and Contract Execution 16
32 Intermediary 16 20\F7V1085



--------------------------------------------------------------------------------



 
[exhibit101-fhcfreinsuran003.jpg]
FHCF Supplement Layer Reinsurance Contract Effective: June 1, 2020 entered into
by and between FedNat Insurance Company Sunrise, Florida (hereinafter referred
to as the "Company") and The Subscribing Reinsurer(s) Executing the Interests
and Liabilities Agreement(s) Attached Hereto (hereinafter referred to as the
"Reinsurer") Article 1 - Classes of Business Reinsured By this Contract the
Reinsurer agrees to reinsure the excess liability which may accrue to the
Company under its policies in force at the effective time and date hereof or
issued or renewed at or after that time and date, and classified by the Company
as Property business, including but not limited to, Dwelling Fire, Inland
Marine, Mobile Home, Commercial and Homeowners business (including any business
assumed from Citizens Property Insurance Corporation), subject to the terms,
conditions and limitations hereinafter set forth. Article 2 - Commencement and
Termination A. This Contract shall become effective at 12:01 a.m., Eastern
Standard Time, June 1, 2020, with respect to losses arising out of loss
occurrences commencing at or after that time and date, and shall remain in force
until 12:01 a.m., Eastern Standard Time, June 1, 2021. B. Notwithstanding the
provisions of paragraph A above, the Company may terminate a Subscribing
Reinsurer's percentage share in this Contract at any time by giving written
notice to the Subscribing Reinsurer in the event any of the following
circumstances occur: 1. The Subscribing Reinsurer's policyholders' surplus (or
its equivalent under the Subscribing Reinsurer's accounting system) at the
inception of this Contract has been reduced by 20.0% or more of the amount of
surplus (or the applicable equivalent) 12 months prior to that date; or 2. The
Subscribing Reinsurer's policyholders' surplus (or its equivalent under the
Subscribing Reinsurer's accounting system) at any time during the term of this
Contract has been reduced by 20.0% or more of the amount of surplus (or the
applicable equivalent) at the date of the Subscribing Reinsurer's most recent
financial statement filed with regulatory authorities and available to the
public as of the inception of this Contract; or 20\F7V1085 Page 1



--------------------------------------------------------------------------------



 
[exhibit101-fhcfreinsuran004.jpg]
3. The Subscribing Reinsurer's A.M. Best's rating has been assigned or
downgraded below A- and/or Standard & Poor's rating has been assigned or
downgraded below BBB+; or 4. The Subscribing Reinsurer has become, or has
announced its intention to become, merged with, acquired by or controlled by any
other entity or individual(s) not controlling the Subscribing Reinsurer's
operations previously; or 5. A State Insurance Department or other legal
authority has ordered the Subscribing Reinsurer to cease writing business; or 6.
The Subscribing Reinsurer has become insolvent or has been placed into
liquidation, receivership, supervision, administration, winding-up or under a
scheme of arrangement, or similar proceedings (whether voluntary or involuntary)
or proceedings have been instituted against the Subscribing Reinsurer for the
appointment of a receiver, liquidator, rehabilitator, supervisor, administrator,
conservator or trustee in bankruptcy, or other agent known by whatever name, to
take possession of its assets or control of its operations; or 7. The
Subscribing Reinsurer has reinsured its entire liability under this Contract
without the Company's prior written consent; or 8. The Subscribing Reinsurer has
ceased assuming new or renewal property or casualty treaty reinsurance business;
or 9. The Subscribing Reinsurer has hired an unaffiliated runoff claims manager
that is compensated on a contingent basis or is otherwise provided with
financial incentives based on the quantum of claims paid; or 10. The Subscribing
Reinsurer has failed to comply with the funding requirements set forth in the
Reserves Article. C. The "term of this Contract" as used herein shall mean the
period from 12:01 a.m., Eastern Standard Time, June 1, 2020 to 12:01 a.m.,
Eastern Standard Time, June 1, 2021. However, if this Contract is terminated,
the "term of this Contract" as used herein shall mean the period from 12:01
a.m., Eastern Standard Time, June 1, 2020 to the effective time and date of
termination. D. If this Contract is terminated or expires while a loss
occurrence covered hereunder is in progress, the Reinsurer's liability hereunder
shall, subject to the other terms and conditions of this Contract, be determined
as if the entire loss occurrence had occurred prior to the termination or
expiration of this Contract, provided that no part of such loss occurrence is
claimed against any renewal or replacement of this Contract. Article 3 -
Territory This Contract shall only apply to risks located in the State of
Florida. 20\F7V1085 Page 2



--------------------------------------------------------------------------------



 
[exhibit101-fhcfreinsuran005.jpg]
Article 4 - Exclusions A. This Contract does not apply to and specifically
excludes the following: 1. Reinsurance assumed by the Company under obligatory
reinsurance agreements, except business assumed by the Company from Citizens
Property Insurance Corporation. 2. Hail damage to growing or standing crops. 3.
Business rated, coded or classified as Flood insurance or which should have been
rated, coded or classified as such. 4. Business rated, coded or classified as
Mortgage Impairment and Difference in Conditions insurance or which should have
been rated, coded or classified as such. 5. Title insurance and all forms of
Financial Guarantee, Credit and Insolvency. 6. Aviation, Ocean Marine, Boiler
and Machinery, Fidelity and Surety, Accident and Health, Animal Mortality and
Workers Compensation and Employers Liability. 7. Errors and Omissions,
Malpractice and any other type of Professional Liability insurance. 8. Loss
and/or damage and/or costs and/or expenses arising from seepage and/or pollution
and/or contamination, other than contamination from smoke. Nevertheless, this
exclusion does not preclude payment of the cost of removing debris of property
damaged by a loss otherwise covered hereunder, subject always to a limit of
25.0% of the Company's property loss under the applicable original policy. 9.
Loss or liability as excluded under the provisions of the "War Exclusion Clause"
attached to and forming part of this Contract. 10. Nuclear risks as defined in
the "Nuclear Incident Exclusion Clause - Physical Damage - Reinsurance (U.S.A.)"
attached to and forming part of this Contract. 11. Loss or liability from any
Pool, Association or Syndicate and any assessment or similar demand for payment
related to the FHCF or Citizens Property Insurance Corporation. 12. Loss or
liability of the Company arising by contract, operation of law, or otherwise,
from its participation or membership, whether voluntary or involuntary, in any
insolvency fund. "Insolvency fund" includes any guaranty fund, insolvency fund,
plan, pool, association, fund or other arrangement, however denominated,
established or governed, which provides for any assessment of or payment or
assumption by the Company of part or all of any claim, debt, charge, fee or
other obligation of an insurer, or its successors or assigns, which has been
declared by any competent authority to be insolvent, or which is otherwise
deemed unable to meet any claim, debt, charge, fee or other obligation in whole
or in part. 20\F7V1085 Page 3



--------------------------------------------------------------------------------



 
[exhibit101-fhcfreinsuran006.jpg]
13. Losses in the respect of overhead transmission and distribution lines other
than those on or within 150 meters (or 500 feet) of the insured premises. 14.
Mold, unless resulting from a peril otherwise covered under the policy involved.
15. Loss or liability as excluded under the provisions of the "Terrorism
Exclusion" attached to and forming part of this Contract. 16. All property loss,
damage, destruction, erasure, corruption or alteration of Electronic Data from
any cause whatsoever (including, but not limited to, Computer Virus) or loss of
use, reduction in functionality, cost, expense or whatsoever nature resulting
therefrom, unless resulting from a peril otherwise covered under the policy
involved. "Electronic Data" as used herein means facts, concepts and information
converted to a form usable for communications, interpretation or processing by
electronic and electromechanical data processing or electronically-controlled
equipment and includes programs, software and other coded instructions for the
processing and manipulation of data or the direction and manipulation of such
equipment. "Computer Virus" as used herein means a set of corrupting, harmful or
otherwise unauthorized instructions or code, including a set of
maliciously-introduced, unauthorized instructions or code, that propagate
themselves through a computer system network of whatsoever nature. However, in
the event that a peril otherwise covered under the policy results from any of
the matters described above, this Contract, subject to all other terms and
conditions, will cover physical damage directly caused by such listed peril.
Article 5 - Retention and Limit A. Subject further to the provisions of
paragraph B below, the Company shall retain and be liable for the first
$275,000,000 of ultimate net loss arising out of any one loss occurrence. The
Reinsurer shall then be liable for the amount by which such ultimate net loss
exceeds the Company's retention, but the Reinsurer's liability for ultimate net
loss (plus an allowance for loss adjustment expense) shall not exceed
$710,000,000 as respects all losses arising out of loss occurrences commencing
during the term of this Contract. B. The amounts provided for in paragraph A
above are based on an estimate of the Company's Florida Hurricane Catastrophe
Fund ("FHCF") Mandatory layer. Such amounts shall be provisional, and shall be
further adjusted to the Company's actual FHCF Mandatory layer used in its
Reimbursement Contract for the 2020/2021 hurricane season beginning on June 1,
2020 (hereinafter the "Reimbursement Contract"). 20\F7V1085 Page 4



--------------------------------------------------------------------------------



 
[exhibit101-fhcfreinsuran007.jpg]
C. Notwithstanding the provisions of paragraphs A and B above, the following
shall apply: 1. When the Company experiences ultimate net loss from one or two
covered events during the term of this Contract, the Company’s full retention
shall be applied to each of the covered events; and 2. When the Company
experiences ultimate net loss from more than two covered events during the term
of this Contract, the Company’s full retention shall be applied to each of the
two covered events causing the largest ultimate net loss for the Company. For
each other covered event resulting in ultimate net loss, the Company’s retention
shall be reduced to one - third of its full retention and applied to all other
covered events. D. No claim will be made under this Contract in any one loss
occurrence unless at least two risks insured or reinsured by the Company are
involved in such loss occurrence. E. As part of the Reinsurer's limit of
liability set forth in paragraphs A and B above, the Reinsurer shall be liable
for an amount equal to 10.0% of ultimate net loss paid or to be paid by the
Reinsurer as an allowance for loss adjustment expense incurred by the Company.
Article 6 - Other Reinsurance The Company shall be permitted to carry other
reinsurance, recoveries under which shall inure solely to the benefit of the
Company and be entirely disregarded in applying all of the provisions of this
Contract. Article 7 - Definitions A. "Loss in excess of policy limits" and
"extra contractual obligations" as used in this Contract shall mean: 1. "Loss in
excess of policy limits" shall mean 90.0% of any amount paid or payable by the
Company in excess of its policy limits, but otherwise within the terms of its
policy, such loss in excess of the Company's policy limits having been incurred
because of, but not limited to, failure by the Company to settle within the
policy limits or by reason of the Company's alleged or actual negligence, fraud
or bad faith in rejecting an offer of settlement or in the preparation of the
defense or in the trial of an action against its insured or reinsured or in the
preparation or prosecution of an appeal consequent upon such an action. Any loss
in excess of policy limits that is made in connection with this Contract shall
not exceed 25.0% of the actual catastrophe loss. 2. "Extra contractual
obligations" shall mean 90.0% of any punitive, exemplary, compensatory or
consequential damages paid or payable by the Company, not covered by any other
provision of this Contract and which arise from the handling of any claim on
business subject to this Contract, such liabilities arising because of, but not
limited to, failure by the Company to settle within the policy limits or by
reason of the Company's alleged or actual negligence, fraud or bad faith in
rejecting an offer of settlement or in the preparation of the defense or in the
trial of an action against its 20\F7V1085 Page 5



--------------------------------------------------------------------------------



 
[exhibit101-fhcfreinsuran008.jpg]
insured or reinsured or in the preparation or prosecution of an appeal
consequent upon such an action. An extra contractual obligation shall be deemed,
in all circumstances, to have occurred on the same date as the loss covered or
alleged to be covered under the policy. Any extra contractual obligations that
are made in connection with this Contract shall not exceed 25.0% of the actual
catastrophe loss. Notwithstanding anything stated herein, this Contract shall
not apply to any loss in excess of policy limits or any extra contractual
obligation incurred by the Company as a result of any fraudulent and/or criminal
act by any officer or director of the Company acting individually or
collectively or in collusion with any individual or corporation or any other
organization or party involved in the presentation, defense or settlement of any
claim covered hereunder. B. "Policies" as used in this Contract shall mean all
policies, contracts and binders of insurance or reinsurance. C. "Ultimate net
loss" as used in this Contract shall mean the sum or sums (including loss in
excess of policy limits and extra contractual obligations, as defined herein)
paid or payable by the Company in settlement of claims and in satisfaction of
judgments rendered on account of such claims, after deduction of all salvage,
all recoveries and all claims on inuring insurance or reinsurance, whether
collectible or not. Nothing herein shall be construed to mean that losses under
this Contract are not recoverable until the Company's ultimate net loss has been
ascertained. Article 8 - Loss Occurrence A. "Loss occurrence" as used in this
Contract shall mean the sum of individual insured losses incurred under Policies
resulting from the same covered event. B. "Covered event" as used in this
Contract shall mean any one storm declared to be a hurricane by the National
Hurricane Center of the National Weather Service or any other division of the
National Weather Service, operated by the National Oceanographic and Atmospheric
Administration of the United States Government (NHC) which causes insured losses
in Florida. A covered event begins when a hurricane causes damage in Florida
while it is a hurricane and continues throughout any subsequent downgrades in
storm status by the National Hurricane Center regardless of whether the
hurricane makes landfall. Any storm, including a tropical storm, which does not
become a hurricane is not a covered event. Article 9 - Loss Notices and
Settlements A. Whenever losses sustained by the Company are reserved by the
Company for an amount greater than 50.0% of the Company's retention hereunder
and/or appear likely to result in a claim under this Contract, the Company shall
notify the Subscribing Reinsurers and shall provide updates related to
development of such losses. The Reinsurer shall have the right to participate in
the adjustment of such losses at its own expense. 20\F7V1085 Page 6



--------------------------------------------------------------------------------



 
[exhibit101-fhcfreinsuran009.jpg]
B. All loss settlements made by the Company, provided they are within the terms
of this Contract and the terms of the original policy (with the exception of
loss in excess of policy limits or extra contractual obligations coverage, if
any, under this Contract), shall be binding upon the Reinsurer, and the
Reinsurer agrees to pay all amounts for which it may be liable, including the
associated allowance for loss adjustment expense, upon receipt of reasonable
evidence of the amount paid by the Company. Article 10 - Cash Call
Notwithstanding the provisions of the Loss Notices and Settlements Article, upon
the request of the Company, the Reinsurer shall pay any amount with regard to a
loss settlement or settlements (including the associated allowance for loss
adjustment expense) that are scheduled to be made (including any payments
projected to be made) within the next 20 days by the Company, subject to receipt
by the Reinsurer of a satisfactory proof of loss. Such agreed payment shall be
made within 10 days from the date the demand for payment was transmitted to the
Reinsurer. Article 11 - Salvage and Subrogation The Reinsurer shall be credited
with salvage (i.e., reimbursement obtained or recovery made by the Company, less
the actual cost, excluding salaries of officials and employees of the Company
and sums paid to attorneys as retainer, of obtaining such reimbursement or
making such recovery) on account of claims and settlements involving reinsurance
hereunder. Salvage thereon shall always be used to reimburse the excess carriers
in the reverse order of their priority according to their participation before
being used in any way to reimburse the Company for its primary loss. The Company
hereby agrees to enforce its rights to salvage or subrogation relating to any
loss, a part of which loss was sustained by the Reinsurer, and to prosecute all
claims arising out of such rights, if, in the Company's opinion, it is
economically reasonable to do so. Article 12 - Reinsurance Premium A. As premium
for reinsurance coverage provided by this Contract, the Company shall pay the
Reinsurer a premium equal to the product of the following (or a pro rata portion
thereof in the event the term of this Contract is less than 12 months): 1. A
factor of 1.11; times 2. The final rate on line determined in accordance with
the Company's Reimbursement Contract; times 3. The Company's actual limit under
the FHCF Mandatory layer used in its Reimbursement Contract. B. The Company
shall pay the Reinsurer an annual deposit premium of $[***], in four equal
installments of $[***] on July 1 and October 1 of 2020, and on January 1 and
April 1 of 20\F7V1085 Page 7



--------------------------------------------------------------------------------



 
[exhibit101-fhcfreinsuran010.jpg]
2021. However, in the event this Contract is terminated, there shall be no
deposit premium installments due after the effective date of termination. C. On
or before May 31, 2021, the Company shall provide a report to the Reinsurer
setting forth the premium due hereunder for the term of this Contract, computed
in accordance with paragraph A above, and any additional premium due the
Reinsurer or return premium due the Company shall be remitted promptly. Article
13 - Sanctions Neither the Company nor any Subscribing Reinsurer shall be liable
for premium or loss under this Contract if it would result in a violation of any
mandatory sanction, prohibition or restriction under United Nations resolutions
or the trade or economic sanctions, laws or regulations of the European Union,
United Kingdom or United States of America that are applicable to either party.
Article 14 - Late Payments A. The provisions of this Article shall not be
implemented unless specifically invoked, in writing, by one of the parties to
this Contract. B. In the event any premium, loss or other payment due either
party is not received by the intermediary named in the Intermediary Article
(hereinafter referred to as the "Intermediary") by the payment due date, the
party to whom payment is due may, by notifying the Intermediary in writing,
require the debtor party to pay, and the debtor party agrees to pay, an interest
charge on the amount past due calculated for each such payment on the last
business day of each month as follows: 1. The number of full days which have
expired since the due date or the last monthly calculation, whichever the
lesser; times 2. 1/365ths of the six-month United States Treasury Bill rate as
quoted in The Wall Street Journal on the first business day of the month for
which the calculation is made; times 3. The amount past due, including accrued
interest. It is agreed that interest shall accumulate until payment of the
original amount due plus interest charges have been received by the
Intermediary. C. The establishment of the due date shall, for purposes of this
Article, be determined as follows: 1. As respects the payment of routine
deposits and premiums due the Reinsurer, the due date shall be as provided for
in the applicable section of this Contract. In the event a due date is not
specifically stated for a given payment, it shall be deemed due 30 days after
the date of transmittal by the Intermediary of the initial billing for each such
payment. 20\F7V1085 Page 8



--------------------------------------------------------------------------------



 
[exhibit101-fhcfreinsuran011.jpg]
2. Any claim or loss payment due the Company hereunder shall be deemed due 10
days after the proof of loss or demand for payment is transmitted to the
Reinsurer. If such loss or claim payment is not received within the 10 days,
interest will accrue on the payment or amount overdue in accordance with
paragraph B above, from the date the proof of loss or demand for payment was
transmitted to the Reinsurer. 3. As respects any payment, adjustment or return
due either party not otherwise provided for in subparagraphs 1 and 2 of this
paragraph C, the due date shall be as provided for in the applicable section of
this Contract. In the event a due date is not specifically stated for a given
payment, it shall be deemed due 10 days following transmittal of written
notification that the provisions of this Article have been invoked. For purposes
of interest calculations only, amounts due hereunder shall be deemed paid upon
receipt by the Intermediary. D. Nothing herein shall be construed as limiting or
prohibiting a Subscribing Reinsurer from contesting the validity of any claim,
or from participating in the defense of any claim or suit, or prohibiting either
party from contesting the validity of any payment or from initiating any
arbitration or other proceeding in accordance with the provisions of this
Contract. If the debtor party prevails in an arbitration or other proceeding,
then any interest charges due hereunder on the amount in dispute shall be null
and void. If the debtor party loses in such proceeding, then the interest charge
on the amount determined to be due hereunder shall be calculated in accordance
with the provisions set forth above unless otherwise determined by such
proceedings. If a debtor party advances payment of any amount it is contesting,
and proves to be correct in its contestation, either in whole or in part, the
other party shall reimburse the debtor party for any such excess payment made
plus interest on the excess amount calculated in accordance with this Article.
E. Interest charges arising out of the application of this Article that are
$1,000 or less from any party shall be waived unless there is a pattern of late
payments consisting of three or more items over the course of any 12-month
period. Article 15 - Offset The Company and the Reinsurer may offset any balance
or amount due from one party to the other under this Contract or any other
contract heretofore or hereafter entered into between the Company and the
Reinsurer, whether acting as assuming reinsurer or ceding company. The
provisions of this Article shall not be affected by the insolvency of either
party. Article 16 - Access to Records The Reinsurer or its designated
representatives shall have access at any reasonable time to all records of the
Company which pertain in any way to this reinsurance, provided the Reinsurer
gives the Company at least 15 days prior notice of request for such access.
However, a Subscribing Reinsurer or its designated representatives shall not
have any right of access to the records of the Company if it is not current in
all undisputed payments due the Company. "Undisputed" as used herein shall mean
any amount that the Subscribing Reinsurer has not contested in writing to the
Company specifying the reason(s) why the payments are disputed. 20\F7V1085 Page
9



--------------------------------------------------------------------------------



 
[exhibit101-fhcfreinsuran012.jpg]
Article 17 - Liability of the Reinsurer A. The liability of the Reinsurer shall
follow that of the Company in every case and be subject in all respects to all
the general and specific stipulations, clauses, waivers and modifications of the
Company's policies and any endorsements thereon. However, in no event shall this
be construed in any way to provide coverage outside the terms and conditions set
forth in this Contract. B. Nothing herein shall in any manner create any
obligations or establish any rights against the Reinsurer in favor of any third
party or any persons not parties to this Contract. Article 18 - Net Retained
Lines (BRMA 32E) A. This Contract applies only to that portion of any policy
which the Company retains net for its own account (prior to deduction of any
underlying reinsurance specifically permitted in this Contract), and in
calculating the amount of any loss hereunder and also in computing the amount or
amounts in excess of which this Contract attaches, only loss or losses in
respect of that portion of any policy which the Company retains net for its own
account shall be included. B. The amount of the Reinsurer's liability hereunder
in respect of any loss or losses shall not be increased by reason of the
inability of the Company to collect from any other reinsurer(s), whether
specific or general, any amounts which may have become due from such
reinsurer(s), whether such inability arises from the insolvency of such other
reinsurer(s) or otherwise. Article 19 - Errors and Omissions (BRMA 14F)
Inadvertent delays, errors or omissions made in connection with this Contract or
any transaction hereunder shall not relieve either party from any liability
which would have attached had such delay, error or omission not occurred,
provided always that such error or omission is rectified as soon as possible
after discovery. Article 20 - Currency (BRMA 12A) A. Whenever the word "Dollars"
or the "$" sign appears in this Contract, they shall be construed to mean United
States Dollars and all transactions under this Contract shall be in United
States Dollars. B. Amounts paid or received by the Company in any other currency
shall be converted to United States Dollars at the rate of exchange at the date
such transaction is entered on the books of the Company. 20\F7V1085 Page 10



--------------------------------------------------------------------------------



 
[exhibit101-fhcfreinsuran013.jpg]
Article 21 - Taxes (BRMA 50B) In consideration of the terms under which this
Contract is issued, the Company will not claim a deduction in respect of the
premium hereon when making tax returns, other than income or profits tax
returns, to any state or territory of the United States of America or the
District of Columbia. Article 22 - Federal Excise Tax (BRMA 17D) A. The
Reinsurer has agreed to allow for the purpose of paying the Federal Excise Tax
the applicable percentage of the premium payable hereon (as imposed under
Section 4371 of the Internal Revenue Code) to the extent such premium is subject
to the Federal Excise Tax. B. In the event of any return of premium becoming due
hereunder the Reinsurer will deduct the applicable percentage from the return
premium payable hereon and the Company or its agent should take steps to recover
the tax from the United States Government. Article 23 - Reserves A. The
Reinsurer agrees to fund its share of amounts, including but not limited to, the
Company's ceded unearned premium and outstanding loss and the allowance for loss
adjustment expense reserves (including all case reserves plus any reasonable
amount estimated to be unreported from known loss occurrences) (hereinafter
referred to as "Reinsurer's Obligations") by: 1. Clean, irrevocable and
unconditional letters of credit issued and confirmed, if confirmation is
required by the insurance regulatory authorities involved, by a bank or banks
meeting the NAIC Securities Valuation Office credit standards for issuers of
letters of credit and acceptable to said insurance regulatory authorities;
and/or 2. Escrow accounts for the benefit of the Company; and/or 3. Cash
advances; if the Reinsurer: 1. Is unauthorized in any state of the United States
of America or the District of Columbia having jurisdiction over the Company and
if, without such funding, a penalty would accrue to the Company on any financial
statement it is required to file with the insurance regulatory authorities
involved; or 2. Has an A.M. Best Company's rating equal to or below B++ at the
inception of this Contract. The Reinsurer, at its sole option, may fund in other
than cash if its method and form of funding are acceptable to the insurance
regulatory authorities involved. 20\F7V1085 Page 11



--------------------------------------------------------------------------------



 
[exhibit101-fhcfreinsuran014.jpg]
B. With regard to funding in whole or in part by letters of credit, it is agreed
that each letter of credit will be in a form acceptable to insurance regulatory
authorities involved, will be issued for a term of at least one year and will
include an "evergreen clause," which automatically extends the term for at least
one additional year at each expiration date unless written notice of non-renewal
is given to the Company not less than 30 days prior to said expiration date. The
Company and the Reinsurer further agree, notwithstanding anything to the
contrary in this Contract, that said letters of credit may be drawn upon by the
Company or its successors in interest at any time, without diminution because of
the insolvency of the Company or the Reinsurer, but only for one or more of the
following purposes: 1. To reimburse itself for the Reinsurer's share of unearned
premiums returned to insureds on account of policy cancellations, unless paid in
cash by the Reinsurer; 2. To reimburse itself for the Reinsurer's share of
losses and/or the allowance for loss adjustment expense paid under the terms of
policies reinsured hereunder, unless paid in cash by the Reinsurer; 3. To
reimburse itself for the Reinsurer's share of any other amounts claimed to be
due hereunder, unless paid in cash by the Reinsurer; 4. To fund a cash account
in an amount equal to the Reinsurer's share of amounts, including but not
limited to, the Reinsurer's Obligations as set forth above, funded by means of a
letter of credit which is under non-renewal notice, if said letter of credit has
not been renewed or replaced by the Reinsurer 10 days prior to its expiration
date; 5. To refund to the Reinsurer any sum in excess of the actual amount
required to fund the Reinsurer's share of amounts, including but not limited to,
the Reinsurer's Obligations as set forth above, if so requested by the
Reinsurer. In the event the amount drawn by the Company on any letter of credit
is in excess of the actual amount required for B(1), B(2) or B(4), or in the
case of B(3), the actual amount determined to be due, the Company shall promptly
return to the Reinsurer the excess amount so drawn. Article 24 - Insolvency A.
In the event of the insolvency of the Company, this reinsurance shall be payable
directly to the Company or to its liquidator, receiver, conservator or statutory
successor on the basis of the liability of the Company without diminution
because of the insolvency of the Company or because the liquidator, receiver,
conservator or statutory successor of the Company has failed to pay all or a
portion of any claim. It is agreed, however, that the liquidator, receiver,
conservator or statutory successor of the Company shall give written notice to
the Reinsurer of the pendency of a claim against the Company indicating the
policy or bond reinsured which claim would involve a possible liability on the
part of the Reinsurer within a reasonable time after such claim is filed in the
conservation or liquidation proceeding or in the receivership, and that during
the pendency of such claim, the Reinsurer may investigate such claim and
interpose, at its own expense, in the proceeding where such claim is to be
adjudicated, any defense or defenses that it may deem available to the Company
or its liquidator, receiver, conservator or statutory successor. The expense
thus incurred by the 20\F7V1085 Page 12



--------------------------------------------------------------------------------



 
[exhibit101-fhcfreinsuran015.jpg]
Reinsurer shall be chargeable, subject to the approval of the Court, against the
Company as part of the expense of conservation or liquidation to the extent of a
pro rata share of the benefit which may accrue to the Company solely as a result
of the defense undertaken by the Reinsurer. B. Where two or more Subscribing
Reinsurers are involved in the same claim and a majority in interest elect to
interpose defense to such claim, the expense shall be apportioned in accordance
with the terms of this Contract as though such expense had been incurred by the
Company. C. It is further understood and agreed that, in the event of the
insolvency of the Company, the reinsurance under this Contract shall be payable
directly by the Reinsurer to the Company or to its liquidator, receiver or
statutory successor, except as provided by Section 4118(a) of the New York
Insurance Law or except (1) where this Contract specifically provides another
payee of such reinsurance in the event of the insolvency of the Company or (2)
where the Reinsurer with the consent of the direct insured or insureds has
assumed such policy obligations of the Company as direct obligations of the
Reinsurer to the payees under such policies and in substitution for the
obligations of the Company to such payees. Article 25 - Arbitration A. As a
condition precedent to any right of action hereunder, in the event of any
dispute or difference of opinion hereafter arising with respect to this
Contract, it is hereby mutually agreed that such dispute or difference of
opinion shall be submitted to arbitration. One Arbiter shall be chosen by the
Company, the other by the Reinsurer, and an Umpire shall be chosen by the two
Arbiters before they enter upon arbitration, all of whom shall be active or
retired disinterested executive officers of insurance or reinsurance companies
or Lloyd's London Underwriters. In the event that either party should fail to
choose an Arbiter within 30 days following a written request by the other party
to do so, the requesting party may choose two Arbiters who shall in turn choose
an Umpire before entering upon arbitration. If the two Arbiters fail to agree
upon the selection of an Umpire within 30 days following their appointment, each
Arbiter shall nominate three candidates within 10 days thereafter, two of whom
the other shall decline, and the decision shall be made by drawing lots. B. Each
party shall present its case to the Arbiters within 30 days following the date
of appointment of the Umpire. The Arbiters shall consider this Contract as an
honorable engagement rather than merely as a legal obligation and they are
relieved of all judicial formalities and may abstain from following the strict
rules of law. The decision of the Arbiters shall be final and binding on both
parties; but failing to agree, they shall call in the Umpire and the decision of
the majority shall be final and binding upon both parties. Judgment upon the
final decision of the Arbiters may be entered in any court of competent
jurisdiction. C. If more than one Subscribing Reinsurer is involved in the same
dispute, all such Subscribing Reinsurers shall, at the option of the Company,
constitute and act as one party for purposes of this Article and communications
shall be made by the Company to each of the Subscribing Reinsurers constituting
one party, provided, however, that nothing herein shall impair the rights of
such Subscribing Reinsurers to assert several, rather than joint, 20\F7V1085
Page 13



--------------------------------------------------------------------------------



 
[exhibit101-fhcfreinsuran016.jpg]
defenses or claims, nor be construed as changing the liability of the
Subscribing Reinsurers participating under the terms of this Contract from
several to joint. D. Each party shall bear the expense of its own Arbiter, and
shall jointly and equally bear with the other the expense of the Umpire and of
the arbitration. In the event that the two Arbiters are chosen by one party, as
above provided, the expense of the Arbiters, the Umpire and the arbitration
shall be equally divided between the two parties. E. Any arbitration proceedings
shall take place at a location mutually agreed upon by the parties to this
Contract, but notwithstanding the location of the arbitration, all proceedings
pursuant hereto shall be governed by the law of the state in which the Company
has its principal office. Article 26 - Service of Suit (BRMA 49C) (Applicable if
the Reinsurer is not domiciled in the United States of America, and/or is not
authorized in any State, Territory or District of the United States where
authorization is required by insurance regulatory authorities) A. It is agreed
that in the event the Reinsurer fails to pay any amount claimed to be due
hereunder, the Reinsurer, at the request of the Company, will submit to the
jurisdiction of a court of competent jurisdiction within the United States.
Nothing in this Article constitutes or should be understood to constitute a
waiver of the Reinsurer's rights to commence an action in any court of competent
jurisdiction in the United States, to remove an action to a United States
District Court, or to seek a transfer of a case to another court as permitted by
the laws of the United States or of any state in the United States. B. Further,
pursuant to any statute of any state, territory or district of the United States
which makes provision therefor, the Reinsurer hereby designates the party named
in its Interests and Liabilities Agreement, or if no party is named therein, the
Superintendent, Commissioner or Director of Insurance or other officer specified
for that purpose in the statute, or his successor or successors in office, as
its true and lawful attorney upon whom may be served any lawful process in any
action, suit or proceeding instituted by or on behalf of the Company or any
beneficiary hereunder arising out of this Contract. Article 27 - Severability
(BRMA 72E) If any provision of this Contract shall be rendered illegal or
unenforceable by the laws, regulations or public policy of any state, such
provision shall be considered void in such state, but this shall not affect the
validity or enforceability of any other provision of this Contract or the
enforceability of such provision in any other jurisdiction. Article 28 -
Governing Law (BRMA 71B) This Contract shall be governed by and construed in
accordance with the laws of the State of Florida. 20\F7V1085 Page 14



--------------------------------------------------------------------------------



 
[exhibit101-fhcfreinsuran017.jpg]
Article 29 - Confidentiality A. The Reinsurer hereby acknowledges that the
documents, information and data provided to it by the Company, whether directly
or through an authorized agent, in connection with the placement and execution
of this Contract, including all information obtained through any audits and any
claims information between the Company and the Reinsurer, and any submission or
other materials relating to any renewal (hereinafter referred to as
"Confidential Information") are proprietary and confidential to the Company. B.
Except as provided for in paragraph C below, the Reinsurer shall not disclose
any Confidential Information to any third parties, including but not limited to
the Reinsurer's subsidiaries and affiliates, other insurance companies and their
subsidiaries and affiliates, underwriting agencies, research organizations, any
unaffiliated entity engaged in modeling insurance or reinsurance data, and
statistical rating organizations. C. Confidential Information may be used by the
Reinsurer only in connection with the performance of its obligations or
enforcement of its rights under this Contract and will only be disclosed when
required by (1) retrocessionaires subject to the business ceded to this
Contract, (2) regulators performing an audit of the Reinsurer's records and/or
financial condition, (3) external auditors performing an audit of the
Reinsurer's records in the normal course of business, or (4) the Reinsurer's
legal counsel; provided that the Reinsurer advises such parties of the
confidential nature of the Confidential Information and their obligation to
maintain its confidentiality. The Company may require that any third-party
representatives of the Reinsurer agree, in writing, to be bound by this
Confidentiality Article or by a separate written confidentiality agreement,
containing terms no less stringent than those set forth in this Article. If a
third-party representative of the Reinsurer is not bound, in writing, by this
Confidentiality Article or by a separate written confidentiality agreement, the
Reinsurer shall be responsible for any breach of this provision by such
third-party representative of the Reinsurer. D. Notwithstanding the above, in
the event that the Reinsurer is required by court order, other legal process or
any regulatory authority to release or disclose any or all of the Confidential
Information, the Reinsurer agrees to provide the Company with written notice of
same at least 10 days prior to such release or disclosure, to the extent legally
permissible, and to use its best efforts to assist the Company in maintaining
the confidentiality provided for in this Article. E. Any disclosure of
Non-Public Personally Identifiable Information shall comply with all state and
federal statutes and regulations governing the disclosure of Non-Public
Personally Identifiable Information. "Non-Public Personally Identifiable
Information" shall be defined as this term or a similar term is defined in any
applicable state, provincial, territory, or federal law. Disclosing or using
this information for any purpose not authorized by applicable law is expressly
forbidden without the prior consent of the Company. F. The parties agree that
any information subject to privilege, including the attorney-client privilege or
attorney work product doctrine (collectively "Privilege") shall not be disclosed
to the Reinsurer until, in the Company's opinion, such Privilege is deemed to be
waived or otherwise compromised by virtue of its disclosure pursuant to this
Contract. Furthermore, the Reinsurer shall not assert that any Privilege
otherwise applicable to the Confidential 20\F7V1085 Page 15



--------------------------------------------------------------------------------



 
[exhibit101-fhcfreinsuran018.jpg]
Information has been waived or otherwise compromised by virtue of its disclosure
pursuant to this Contract. G. The provisions of this Article shall extend to the
officers, directors and employees of the Reinsurer and its affiliates, and shall
be binding upon their successors and assigns. Article 30 - Non-Waiver The
failure of the Company or Reinsurer to insist on compliance with this Contract
or to exercise any right, remedy or option hereunder shall not: (1) constitute a
waiver of any rights contained in this Contract, (2) prevent the Company or
Reinsurer from thereafter demanding full and complete compliance, (3) prevent
the Company or Reinsurer from exercising such remedy in the future, nor (4)
affect the validity of this Contract or any part thereof. Article 31 - Notices
and Contract Execution A. Whenever a notice, statement, report or any other
written communication is required by this Contract, unless otherwise specified,
such notice, statement, report or other written communication may be transmitted
by certified or registered mail, nationally or internationally recognized
express delivery service, personal delivery, electronic mail, or facsimile. With
the exception of notices of termination, first class mail is also acceptable. B.
The use of any of the following shall constitute a valid execution of this
Contract or any amendments thereto: 1. Paper documents with an original ink
signature; 2. Facsimile or electronic copies of paper documents showing an
original ink signature; and/or 3. Electronic records with an electronic
signature made via an electronic agent. For the purposes of this Contract, the
terms "electronic record," "electronic signature" and "electronic agent" shall
have the meanings set forth in the Electronic Signatures in Global and National
Commerce Act of 2000 or any amendments thereto. C. This Contract may be executed
in one or more counterparts, each of which, when duly executed, shall be deemed
an original. Article 32 - Intermediary Aon Benfield Inc., or one of its
affiliated corporations duly licensed as a reinsurance intermediary, is hereby
recognized as the Intermediary negotiating this Contract for all business
hereunder. All communications (including but not limited to notices, statements,
premiums, return premiums, commissions, taxes, losses, loss adjustment expense,
salvages and loss settlements) relating to this Contract will be transmitted to
the Company or the Reinsurer through the Intermediary. Payments by the Company
to the Intermediary will be deemed payment to the Reinsurer. Payments by the
Reinsurer to the Intermediary will be deemed 20\F7V1085 Page 16



--------------------------------------------------------------------------------



 
[exhibit101-fhcfreinsuran019.jpg]
payment to the Company only to the extent that such payments are actually
received by the Company. In Witness Whereof, the Company by its duly authorized
representative has executed this Contract as of the date specified below: This
2nd day of April in the year 2020. FedNat Insurance Company /s/ Mike Braun
20\F7V1085 Page 17



--------------------------------------------------------------------------------



 
[exhibit101-fhcfreinsuran020.jpg]
War Exclusion Clause As regards interests which at time of loss or damage are on
shore, no liability shall attach hereto in respect of any loss or damage which
is occasioned by war, invasion, hostilities, acts of foreign enemies, civil war,
rebellion, insurrection, military or usurped power, or martial law or
confiscation by order of any government or public authority. 20\F7V1085



--------------------------------------------------------------------------------



 
[exhibit101-fhcfreinsuran021.jpg]
Nuclear Incident Exclusion Clause - Physical Damage - Reinsurance (U.S.A.) 1.
This Reinsurance does not cover any loss or liability accruing to the Reassured,
directly or indirectly and whether as Insurer or Reinsurer, from any Pool of
Insurers or Reinsurers formed for the purpose of covering Atomic or Nuclear
Energy risks. 2. Without in any way restricting the operation of paragraph (1)
of this Clause, this Reinsurance does not cover any loss or liability accruing
to the Reassured, directly or indirectly and whether as Insurer or Reinsurer,
from any insurance against Physical Damage (including business interruption or
consequential loss arising out of such Physical Damage) to: I. Nuclear reactor
power plants including all auxiliary property on the site, or II. Any other
nuclear reactor installation, including laboratories handling radioactive
materials in connection with reactor installations, and "critical facilities" as
such, or III. Installations for fabricating complete fuel elements or for
processing substantial quantities of "special nuclear material," and for
reprocessing, salvaging, chemically separating, storing or disposing of "spent"
nuclear fuel or waste materials, or IV. Installations other than those listed in
paragraph (2) III above using substantial quantities of radioactive isotopes or
other products of nuclear fission. 3. Without in any way restricting the
operations of paragraphs (1) and (2) hereof, this Reinsurance does not cover any
loss or liability by radioactive contamination accruing to the Reassured,
directly or indirectly, and whether as Insurer or Reinsurer, from any insurance
on property which is on the same site as a nuclear reactor power plant or other
nuclear installation and which normally would be insured therewith except that
this paragraph (3) shall not operate (a) where Reassured does not have knowledge
of such nuclear reactor power plant or nuclear installation, or (b) where said
insurance contains a provision excluding coverage for damage to property caused
by or resulting from radioactive contamination, however caused. However on and
after 1st January 1960 this sub-paragraph (b) shall only apply provided the said
radioactive contamination exclusion provision has been approved by the
Governmental Authority having jurisdiction thereof. 4. Without in any way
restricting the operations of paragraphs (1), (2) and (3) hereof, this
Reinsurance does not cover any loss or liability by radioactive contamination
accruing to the Reassured, directly or indirectly, and whether as Insurer or
Reinsurer, when such radioactive contamination is a named hazard specifically
insured against. 5. It is understood and agreed that this Clause shall not
extend to risks using radioactive isotopes in any form where the nuclear
exposure is not considered by the Reassured to be the primary hazard. 6. The
term "special nuclear material" shall have the meaning given it in the Atomic
Energy Act of 1954 or by any law amendatory thereof. 7. Reassured to be sole
judge of what constitutes: (a) substantial quantities, and (b) the extent of
installation, plant or site. Note.-Without in any way restricting the operation
of paragraph (1) hereof, it is understood and agreed that (a) all policies
issued by the Reassured on or before 31st December 1957 shall be free from the
application of the other provisions of this Clause until expiry date or 31st
December 1960 whichever first occurs whereupon all the provisions of this Clause
shall apply. (b) with respect to any risk located in Canada policies issued by
the Reassured on or before 31st December 1958 shall be free from the application
of the other provisions of this Clause until expiry date or 31st December 1960
whichever first occurs whereupon all the provisions of this Clause shall apply.
12/12/57 N.M.A. 1119 BRMA 35B 20\F7V1085



--------------------------------------------------------------------------------



 
[exhibit101-fhcfreinsuran022.jpg]
Terrorism Exclusion (Property Treaty Reinsurance) Notwithstanding any provision
to the contrary within this Contract or any amendment thereto, it is agreed that
this Contract excludes loss, damage, cost or expense directly or indirectly
caused by, contributed to by, resulting from or arising out of or in connection
with any act of terrorism, as defined herein, regardless of any other cause or
event contributing concurrently or in any other sequence to the loss. An act of
terrorism includes any act, or preparation in respect of action, or threat of
action designed to influence the government de jure or de facto of any nation or
any political division thereof, or in pursuit of political, religious,
ideological or similar purposes to intimidate the public or a section of the
public of any nation by any person or group(s) of persons whether acting alone
or on behalf of or in connection with any organization(s) or government(s) de
jure or de facto, and which: 1. Involves violence against one or more persons,
or 2. Involves damage to property; or 3. Endangers life other than the person
committing the action; or 4. Creates a risk to health or safety of the public or
a section of the public; or 5. Is designed to interfere with or disrupt an
electronic system. This Contract also excludes loss, damage, cost or expense
directly or indirectly caused by, contributed to by, resulting from or arising
out of or in connection with any action in controlling, preventing, suppressing,
retaliating against or responding to any act of terrorism. Notwithstanding the
above and subject otherwise to the terms, conditions, and limitations of this
Contract, in respect only of personal lines, this Contract will pay actual loss
or damage (but not related cost and expense) caused by any act of terrorism
provided such act is not directly or indirectly caused by, contributed to by,
resulting from or arising out of or in connection with radiological, biological,
chemical, or nuclear pollution or contamination. 20\F7V1085



--------------------------------------------------------------------------------



 
[exhibit101-fhcfreinsuran023.jpg]
The Interests and Liabilities Agreements, constituting 6 pages in total, have
been omitted from this exhibit because such agreements are not material and
would be competitively harmful if publicly disclosed. 20\F7V1085



--------------------------------------------------------------------------------



 